DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed February 7, 2020 is received and entered.
2.	Claim 1 is cancelled.  Claims 2 – 24 are newly added.  Claims 2 – 24 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
4.	The Examiner notes that claims 2 – 24 in this application are identical to claims 1 – 23 originally examined in Application 14/931,776 in a Non-Final Rejection mailed March 24, 2017.  In response to this Non-Final Rejection, Applicant heavily amended the claims and only argued that the prior art did not apply to subject matter originally recited in claim 5, corresponding to present claim 6.  However, upon further examination, Applicant abandoned this line of argument and added additional subject matter in response to a subsequent Non-Final Rejection mailed February 28, 2018.
Accordingly, each and every limitation of the present application has been previously rejected by the Office.  In response to these previous rejections in related application 14/931,776, Applicant pursued other subject matter.  In this Office Action, the Examiner will restate the previous rejections made with regard to related application 14/931,776.


Specification
5.	The disclosure is objected to because of the following informalities: in paragraph [0109], the phrase “ribs 13” should be amended to recite “ribs 130”.
Additionally, in paragraph [0140], the phrase “grip part 44” should be amended to recite “grip part 424”.
Moreover, in paragraph [0220], the phrase “deforesting” should be amended to recite “defrosting”.
Appropriate correction is required.

Claim Objections
6.	Claim 23 is objected to because of the following informalities.  Specifically, in line 1 the phrase “the first manipulation” should be amended to instead recite “a first manipulation” for proper antecedent purposes.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. Pub. 2015/0192352) in view of Konstas (U.S. Pub. 2008/0196945).
Regarding claim 2, Sung teaches: a refrigerator (FIG. 1; paragraph [0045]; refrigerator 1) comprising:
a door having a front panel for allowing light to pass through to display information (FIGS 1, 7; paragraphs [0046], [0059], [0061]; doors 21, 22 have a front panel 50 for passing light through holes 51 to display information, see FIG. 4);
a display assembly mounted inside the door to emit light to display the information (FIGS. 1, 2, 4; paragraph [0064], display unit 100);
a touch sensor assembly provided to a rear surface of the front panel, the touch sensor assembly having a plurality of sensors for detecting touch input on the front panel (FIGS. 1, 2, 4; paragraph [0078]; capacitive touch sensor formed with display unit 100 has a plurality of sensors for detecting touch on the front panel 50); and
a sensor controller connected to the touch sensor assembly to process signals provided by the sensors based on the touch input (FIGS. 1, 2, 4; paragraphs [0078] – [0080]; touch sensor provides signals to the touch sensor controller of the PCB 132 which determines touch input).
Sung fails to explicitly disclose: wherein the sensor controller determines the touch input as erroneous input when the signals generated by at least two sensors occur at the same time.
However, Konstas teaches: wherein the sensor controller determines the touch input as erroneous input when the signals generated by at least two sensors occur at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sung to have the sensor controller determines the touch input as erroneous input when the signals generated by at least two sensors occur at the same time, such as taught by Konstas, for the purpose of preventing accidental touches to the device.  Such a modification merely requires using known methods to incorporate the improvement of preventing accidental touches, as taught by Konstas, into the device of Sung to yield the predictable result of the device of Sung but with the added feature of a particular means to prevent accidental touches.
Regarding claim 3, Sung fails to explicitly disclose: wherein the sensor controller ignores the signals of the at least two sensors when variation values in quantity of electricity exceed a preset reference value.
However, Konstas teaches: wherein the sensor controller ignores the signals of the at least two sensors when the variation values in quantity of electricity exceed a preset reference value (paragraph [0046]; rejection of button presses when exceeding a rejection threshold).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas to yield predictable results for at least the reasons set forth above with regard to claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas, as applied to claim 2, in further view of Fukushima et al. (U.S. Pub. 2013/0021274).
Regarding claim 4, neither Sung nor Konstas explicitly disclose: wherein, when the sensor controller determines the touch input as erroneous input, information is provided by the display assembly or an acoustic output device of the erroneous input.
However, Fukushima teaches: wherein, when the sensor controller determines the touch input as erroneous input, information is provided by the display assembly or an acoustic output device of the erroneous input (paragraph [0079], erroneous inputs result in an alarm or a warning may be displayed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung and Konstas to output a visual or audio alarm/alert/warming when an erroneous input is detected, as taught by Fukushima.  Such a modification merely requires using known methods to incorporate the alert/alert/warming when erroneous inputs are detected, as taught by Fukushima, into the combination of Sung and Konstas to yield the predictable result of the device of Sung but with the added feature of a way to alert a user that an accidental/erroneous touch has been input.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas, as applied to claim 2, in further view of Herrmann et al. (U.S. Pub. 2010/0114011).
Regarding claim 5, Sung teaches: wherein the sensor controller is provided on the display assembly (paragraph [0078], input device as a capacitive touch sensor is included with the display unit 100).
Neither Sung nor Konstas explicitly disclose: wherein the sensor controller is connected to the display assembly using a sensor printed circuit board (PCB) having the sensors and a cable connector to connect to the display assembly.
However, Herrmann disclose having a printed circuit board with device components, such as a control 14, sensors 5, 13, 19, etc., and touch screen 14 that use cables 34 for connecting components (paragraph [0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sung to have a sensor controller with cables connecting the sensors to the sensor controller, such as taught by Herrmann, for the purpose of enabling parallel exchange of data between the control and the touch input element (paragraph [0047]).  Such a modification merely fills in the gaps of Sung by utilizing a PCB and cable connected to the display as the physical arrangement of components to realize the disclosed device of Sung.

11.	Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas, as applied to claim 2, in further view of Nakano et al. (U.S. Pub. 2004/0100479).
Regarding claim 6, neither Sung nor Konstas explicitly disclose: wherein the sensor controller allows the refrigerator to enter into a special mode to set an operation of the refrigerator based on successive touch inputs detected by the sensors.
Nakano discloses that a device switches between different display modes based on successive touch inputs to the touch sensor (paragraph [0501]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung and Konstas, to have a special mode to set or adjust an operation condition of the refrigerator, based on successive touch inputs detected by the plurality of sensors, such as taught by Nakano, for the purpose of selecting multiple display modes for the display screen of the refrigerator.  Specifically, it is conventional for refrigerators, such as that disclosed by Sung, to include some mechanism to change the temperature settings of the refrigerator.  In light of the disclosure of Nakano, it would have been obvious to utilize successive touch inputs to enter into such a temperature setting mode.  
Regarding claim 10, Sung teaches: wherein the front panel includes: a display area in which a plurality of holes arranged in a prescribed configuration to display upon light irradiation from the display assembly (FIGS. 4 – 7; paragraph [0063]; through holes 51 pass light to the front plate 50 from the display part 111); and
a touch area disposed at a position corresponding to the sensor to guide the touch input (paragraphs [0078] – [0080]; as a capacitive touch sensor the touch area has a plurality of touch parts such as x-trace lines and/or y-trace lines that are provided over the touch area and buttons 140 to guide the touch input).

12.	Claims 7 – 9, 13 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Nakano, as applied to claim 6, in further view of Kim et al. (U.S. Pub. 2004/0100479).
Regarding claim 7, neither Sung nor Konstas nor Nakano explicitly disclose: wherein the sensor controller allows adjustment of a sensitivity setting value of each of the sensors by entering into the special mode.
However, Kim teaches: wherein the sensor controller allows adjustment of a sensitivity setting value of each of the sensors by entering into the special mode (FIG. 6, 11; paragraphs [0058], [0059], [0095] – [0099]; touch sensor sensitivity is adjusted by a user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung, Konstas, and Nakano to have the device enter a mode for using an interface of a touch screen display to adjust the touch sensors sensitivity, such as taught by Kim, for the purpose of allowing a user to selectively optimize touch sensor sensitivity.  Such a modification merely requires using known methods to incorporate the improvement of modifying touch sensitivity of touch sensors, as taught by Kim, into the device of Sung to yield the predictable result of the device of Sung but with the added feature of a particular means to change the sensitivity of detecting touch inputs.
Regarding claim 8, neither Sung nor Konstas nor Nakano explicitly disclose: wherein the sensor controller outputs a variation in set sensitivity setting value of the sensors through the display assembly.
However, Kim teaches: wherein the sensor controller outputs a variation in set sensitivity setting value of the sensors through the display assembly (FIGS. 6, 11; paragraphs [0058], [0059], [0095] – [0099]; touch sensor sensitivity is adjusted by a user.  Variation is shown in FIG. 11 as a graphical display of the change).
Sung, Konstas, Nakano, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 9, neither Sung nor Konstas nor Nakano explicitly disclose: wherein through the display assembly, the sensor controller displays a state of the refrigerator entering into the special mode.
However, Kim teaches: wherein through the display assembly, the sensor controller displays a state of the refrigerator entering into the special mode (FIGS. 6, 11; paragraphs [0058], [0059], [0095] – [0099]; ouch sensor sensitivity is adjusted by a user; state of the refrigerator when entering the special mode is shown in FIG. 11 as a graphical display of the current sensitivity before being changed by the user).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung, Konstas, Nakano, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 13, neither Sung nor Konstas nor Nakano explicitly disclose: wherein the special mode includes at least one of: a sensitivity setting mode for setting sensitivity of the sensors; an inspection mode for inspecting and setting a state of the refrigerator that is manufactured in a manufacturing line; a test mode for testing a normal operation of at least one component to which power is supplied in the refrigerator; and a store display mode for turning off non-essential components for display of the refrigerator at a retail store.
Kim teaches: wherein the special mode includes at least one of: a sensitivity setting mode for setting sensitivity of the sensors (FIG. 6, 11; paragraphs [0058], [0059], [0095] – [0099]; touch sensor sensitivity is adjusted by a user);
an inspection mode for inspecting and setting a state of the refrigerator that is manufactured in a manufacturing line;
a test mode for testing a normal operation of at least one component to which power is supplied in the refrigerator; and
a store display mode for turning off non-essential components for display of the refrigerator at a retail store.
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung, Konstas, Nakano, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 14, neither Sung nor Konstas nor Nakano explicitly disclose: further comprising a storage medium connected to the sensor controller, the storage medium storing the sensitivity setting value of the sensors settable in the special mode for comparing the sensitivity setting value to a value received based on the touch input in a normal mode of the refrigerator.
However, Kim teaches: further comprising a storage medium connected to the sensor controller, the storage medium storing the sensitivity setting value of the sensors settable in the special mode for comparing the sensitivity setting value to a value received based on the touch input in a normal mode of the refrigerator (FIG. 6; paragraphs [0058] – [0063], [0068], [0075] – [0079], [0099] – [0104]; touch 
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung, Konstas, Nakano, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 16, neither Sung nor Konstas nor Nakano explicitly disclose: further comprising a host controller connected to the sensor controller and the storage medium, wherein when the host control part receives a signal, from the sensor controller, the host controller determines whether the touch input is recognized to process the signal in the normal mode, and wherein, during the special mode, the host controller adjusts the sensitivity setting value of the sensors according to the touch input to store the adjusted sensitivity setting value in the storage medium.
However, Kim teaches: further comprising a host controller connected to the sensor controller and the storage medium (FIGS. 5, 6; paragraphs [0058] – [0063], [0068], [0075] – [0079], [0099] – [0104]; host controller 510 connected to sensor controller 610 and the storage medium (memory 520 and 530)),
wherein when the host control part receives a signal, from the sensor controller, the host controller determines whether the touch input is recognized to process the signal in the normal mode (FIG. 6; paragraphs [0058] – [0063], [0068], [0075] – [0079], 
wherein, during the special mode, the host controller adjusts the sensitivity setting value of the sensors according to the touch input to store the adjusted sensitivity setting value in the storage medium (FIGS. 6, 11; paragraphs [0058] – [0063], [0068], [0075] – [0079], [0099] – [0104]; CPU 510 adjusts sensitivity setting value of the sensors as an updated threshold voltage which is stored in the storage medium and displayed in FIG. 11 as the new setting).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung, Konstas, Nakano, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 7.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Nakano, as applied to claim 10, in further view of Takashi (U.S. Pub. 2002/0066971).
Regarding claim 11, Sung teaches: wherein the display area includes a numerical display area for displaying numerical information based on irradiation of seven light source segments (FIG. 4; element 111 has 7 segments forming numerical characters based on the light sources 131).
Sung nor Konstas nor Nakano explicitly disclose: wherein the display area displays the sensitivity setting value of the sensor in the form of a number during in the special mode.
However, Takahashi teaches: wherein the display area displays the sensitivity setting value of the sensor in the form of a number during in the special mode (FIG. 6; paragraph [0031]; reference numeral 74 denotes a sensitivity setting section).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung, Konstas, Nakano, and Kim to include the touch sensitivity displayed as a numerical value, such as taught by Takashi, for the purpose of providing a user of the refrigerator a numerical indication of the sensors setting.  Such a modification merely requires using known methods to incorporate the known teachings of displaying adjustable parameters, as taught by Takashi, into the device of Sung so that a user would be able to know the sensitivity level of the touch sensor.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Nakano, as applied to claim 10, in further view of Tran (U.S. Patent 7,155,317).
Regarding claim 12, Sung teaches: wherein the display part is divided into a plurality of display areas corresponding to the plurality of sensors at side positions of the plurality of sensors (FIG. 4; paragraphs [0078] – [0080]; display area is divided into a plurality of display areas for each segment and corresponding to the plurality of sensors as side positions (e.g., sensors 140)).
Sung nor Konstas nor Nakano explicitly disclose: wherein the display area corresponding to the sensor selected for setting sensitivity is configured to flicker.
However, Tran teaches: wherein the display area corresponding to the sensor selected for setting sensitivity is configured to flicker (col. 7, lines 25 – 50; when a sensitivity setting is being changed, segments of a display blink/flicker).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung, Konstas, and Nakano to flicker a portion of the display area corresponding to the sensor selected for setting sensitivity, such as taught by Tran, for the purpose of indicating to a user that the refrigerator is in a sensitivity adjusting mode.  Such a modification merely requires using known methods to incorporate the visual notification of a flicker when a setting is being changed, as taught by Tran, into the device of Sung to yield the predictable result of the device of Sung providing a visual notification of a flicker when a setting is being changed/modified by a user.

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Nakano in view of Kim, as applied to claim 14, in further view of Simmons et al. (U.S. Pub. 2011/0267304).
Regarding claim 15, neither Sung nor Konstas nor Nakano nor Kim explicitly disclose: wherein the storage medium is an electrically erasable programmable read-only memory (EEPROM).
However, Simmons discloses that various types of storage mediums can be used including wherein the storage medium is an EEPROM (paragraph [0074]; EEPROM).
.

16.	Claims 17 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Tran.
Regarding claim 17, Sung teaches: a method for controlling a refrigerator, the refrigerator having a front panel for allowing light to pass through to display information, and a plurality of sensors to detect touch inputs on the front panel
(FIGS. 1, 4, 7; paragraphs [0045], [0046], [0059], [0061], [0078] – [0080]; refrigerator 1 has doors 21, 22 that have a front panel 50 for passing light through holes 51 to display information (see FIG. 4).  Capacitive touch sensors formed with the display unit 100 are used for detecting touch on the front panel 50), the method comprising:
determining a first touch input (FIGS. 1, 2, 4; paragraphs [0078] – [0080]; touch sensor provides signals to the touch sensor controller of the PCB 132 which determines touch input).
Sung fails to explicitly disclose: determining a first touch input as erroneous touch input when at least two adjacent sensors provide at least two detection signals at the same time and ignoring the detection signals of the sensors as erroneous.
However, Konstas teaches: determining a first touch input as erroneous touch input when at least two adjacent sensors provide at least two detection signals at the 
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas to yield predictable results for at least the reasons set forth above with regard to claim 2.
Neither Sung nor Konstas explicitly disclose: entering into a configuration mode for changing an operational parameter of the refrigerator when at least two consecutive touch inputs are detected by first and second sensors among the plurality of touch sensors within a prescribed time period.
However, Tran teaches: entering into a configuration mode for changing an operational parameter of the refrigerator when at least two consecutive touch inputs are detected by first and second sensors among the plurality of touch sensors within a prescribed time period (col. 5, lines 5-30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors.  If no buttons are pressed for about one minute, then the method converts to a normal mode from the adjusting mode.  The first button can be pressed followed by the second button for different time periods of pressing of the first and second buttons).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung and Konstas to include entering into an adjusting mode to change the sensitivity of the sensors when two buttons are pressed within a certain time period, as taught by Tran, for the purpose of providing a specific required input for entering an adjusting mode of Tran, into the device of Sung to yield the predictable result of the device of Sung but with the added feature of a particular required input to enter into a setting adjustment mode.
Regarding claim 18, neither Sung nor Konstas explicitly disclose: wherein a first length of time of the touch input detected by the first touch sensor is different from a second length of time of the touch input detected by the second sensor.
However, Tran teaches: wherein a first length of time of the touch input detected by the first touch sensor is different from a second length of time of the touch input detected by the second sensor (col. 5, lines 5 – 30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors;  if no buttons are pressed for about one minute, then the method converts to a normal mode from the adjusting mode; the second button can be pressed followed by the first button being pressed and both buttons released together for different time periods of pressing of the first and second buttons).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.
Regarding claim 19, neither Sung nor Konstas explicitly disclose: wherein when the touch input is not detected by the second sensor within the prescribed time period, the refrigerator returns to normal operational mode.
Tran teaches: wherein when the touch input is not detected by the second sensor within the prescribed time period, the refrigerator returns to normal operational mode (col. 5, lines 5 – 30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors; if no touch is detected by the second button or sensor within 1 minute when the first button is released then the method returns to the normal mode).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.
Regarding claim 20, neither Sung nor Konstas explicitly disclose: wherein, the touch input detected by the second sensor comprises repetitive touch inputs detected by the second sensor.
However, Tran teaches: wherein, the touch input detected by the second sensor comprises repetitive touch inputs detected by the second sensor (col. 5, lines 5 – 30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors; the second button can be pressed as a tap to enter adjustment mode when the first button is pressed, and also adjust sensitivity when tap is for a duration of less than 0.5 seconds).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.
Regarding claim 21, neither Sung nor Konstas explicitly disclose: wherein the touch input detected by the second sensor is completed within the prescribed time period.
However, Tran teaches: wherein the touch input detected by the second sensor is completed within the prescribed time period (col. 5, lines 5-30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors when press occurs within the time period of pressing the first button; moreover, the second button can be pressed in adjustment mode to adjust sensitivity when press is for a duration of less than 0.5 seconds and the press occurs within the 1 minute interval to return to normal mode).
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.
Regarding claim 22, neither Sung nor Konstas explicitly disclose: wherein the second length of time is greater than the first length of the time.
However, Tran teaches: wherein the second length of time is greater than the first length of the time (col. 5, lines 5 – 30, when two buttons are pressed, the method enters an adjusting mode to increase or decrease sensitivity of the sensors; if no buttons are pressed for about one minute, then the method converts to a normal mode from the adjusting mode; the second button can be pressed followed by the first button being pressed and both buttons released together for different time periods of pressing 
It would have been obvious to a person of ordinary skill in the art before Applicant’s effective filing date to combine the known teachings of Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.
Regarding claim 24, neither Sung nor Konstas explicitly disclose: wherein the configuration mode comprises at least one of: a sensitivity setting mode for setting sensitivity of the sensors; an inspection mode for inspecting and setting a state of the refrigerator that is manufactured in a manufacturing line; a test mode for testing a normal operation of one of components to which power is supplied in the refrigerator; or a store display mode for operating the refrigerator with essential components turned off to display the refrigerator at a retail store.
However, Tran teaches: wherein the configuration mode comprises at least one of: a sensitivity setting mode for setting sensitivity of the sensors (col. 5, lines 5 – 30, adjustment mode for adjusting sensor sensitivity);
an inspection mode for inspecting and setting a state of the refrigerator that is manufactured in a manufacturing line;
a test mode for testing a normal operation of one of components to which power is supplied in the refrigerator; or
a store display mode for operating the refrigerator with essential components turned off to display the refrigerator at a retail store.
Sung and Konstas and Tran to yield predictable results for at least the reasons set forth above with regard to claim 17.

17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Konstas in view of Tran, as applied to claim 17 above, in further view of Shim (U.S. Pub. 2013/0067940).
Regarding claim 23, neither Sung nor Konstas nor Tran explicitly disclose: wherein the first manipulation is performed while the refrigerator door is maintained in an open state.
However, Shim teaches: wherein the first manipulation is performed while the refrigerator door is maintained in an open state (paragraph [0397]; user opens a right door and then manipulates manipulation buttons in a smart diagnostic mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sung, Konstas, and Tran to include a requirement that certain manipulations are to be performed while the refrigerator door is maintained in an open state, such as taught by Shim, for the purpose of improving usability of the refrigerator and preventing inadvertent entry into a mode of operation when the refrigerator doors are closed.  Such a modification merely requires using known methods to incorporate the improvement of preventing inadvertent entry into a mode of operation when the refrigerator doors are closed, as taught by Shim, into the device of Sung to yield the predictable result of the device of Sung but 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626